869 So.2d 1232 (2004)
William D. BAYER and Angela E. Turra, husband and wife, Appellants,
v.
GLOBAL RENAISSANCE ARTS, INC., a Florida dissolved corporation, and Richard R. Riverin, individually, Appellees.
No. 2D03-3838.
District Court of Appeal of Florida, Second District.
March 26, 2004.
Richard M. Treiser of Treiser, Collins & Vernon, Naples, for Appellants.
Ann T. Frank of Ann T. Frank, P.A., Naples, for Appellees.
WHATLEY, Judge.
We reverse the supplemental final judgment awarding the Appellants attorney's fees because it fails to set forth findings explaining how the trial court arrived at the amount of fees it awarded the Appellants as required by Florida Patient's Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). See Guardianship of Halpert v. Rosenbloom, 698 So.2d 938 (Fla. 4th DCA 1997) (noting that Rowe findings are mandatory). The Appellants' failure to include a transcript of the fee hearing in the record on appeal does not preclude this court's review of the supplemental final judgment because the error is apparent from the face of said judgment. Id. at 939 (citing Giltex Corp. v. Diehl, 583 So.2d 734 (Fla. 1st DCA 1991)).
Accordingly, we reverse and remand for further proceedings.
Reversed and remanded.
COVINGTON and KELLY, JJ., Concur.